                             Case 3:18-cv-01364-VC Document 91-1 Filed 07/01/20 Page 1 of 2



                    Robert S. Green (State Bar No. 136183)
              1     James Robert Noblin (State Bar No. 114442)
                    GREEN & NOBLIN, P.C.
              2     2200 Larkspur Landing Circle, Suite 101
                    Larkspur, CA 94939
              3     Telephone: (415) 477-6700
                    Facsimile: (415) 477-6710
              4     Email: gnecf@classcounsel.com
              5     Lynda J. Grant
                    THEGRANTLAWFIRM, PLLC
              6     521 Fifth Avenue, 17th Floor
              7     New York, NY 10175
                    Telephone: 212-292-4441
              8     Facsimile: 212-292-4442
                    Email: lgrant@grantfirm.com
              9
                    Attorneys for Plaintiffs and the Proposed Class
           10

           11
                                              UNITED STATES DISTRICT COURT
           12

           13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

           14
                      JEFFREY BERK, et al.,                           Case No.: 3:18-cv-01364-VC
           15
                                    Plaintiffs,                       [PROPOSED] ORDER
           16                                                         COMPELLING PRODUCTION
           17         vs.                                             OF DOCUMENTS

           18         COINBASE, INC., et al.,

           19                       Defendants.
           20

           21               Having considered the Joint Letter dated July 1, 2020, submitted by the parties,

           22       regarding whether certain documents should be produced by Coinbase, Inc. (“Coinbase”):

           23               IT IS HEREBY ORDERED THAT:

           24               Coinbase will produce the following documents with twenty (20) days from entry of

           25       this Order:

           26       /////

           27       /////

           28
                    [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS


00113897.000.docx
                             Case 3:18-cv-01364-VC Document 91-1 Filed 07/01/20 Page 2 of 2




                       (1) The documents which defendants reviewed or upon which they relied in determining to
              1
                           proceed with the launch (“Launch”) of bitcoin cash (“BCH”) when they did, including
              2            any document upon which defendants relied in determining that Coinbase was
                           technologically capable of handling the Launch. (Request No. 17).
              3
                       (2) The documents upon which defendants relied in determining to halt trading of BCH on
              4
                           December 19, 2017. (Request No. 17).
              5
                       (3) Communications with employees regarding Coinbase’s determination to provide full
              6            support for the trading of BCH. (Request No. 18).
              7
                       (4) Communications with the Chicago Mercantile Exchange (“CME”) concerning its
              8            launch of Bitcoin futures contracts. (Request No. 19).
              9        (5) The documents reviewed in connection with the internal investigation of the Launch.
           10              (Request No. 20).

           11               IT IS SO ORDERED.
           12       Date:
           13                                                    Hon. Vince Chhabria

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                    [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS


00113897.000.docx
